DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a surgical guidance system that trains and utilizes a machine learning model to generate a surgical plan for a defined patient, classified in A61B34/10.
II. Claims 15-21, drawn to a surgical system including a surgical guidance system for generating a surgical plan for a defined patient, as well as a tracking system that determines poses of a patient structure and a surgical saw and a controller that compares pose information to determine steering information for the surgical saw in accordance with the generated surgical plan, classified in G16H40/60.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the tracking system and controller recited in Group II are not required for operation of the surgical guidance system of Group I. The subcombination has separate utility such as physical tracking of a patient’s anatomical structure and the current position of a surgical saw to facilitate surgical saw positioning via the controller.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The combination and subcombination are classified in different CPC subclasses. The combination (i.e. Group I) is classified in A61B 34/10 while the subcombination (i.e. Group II) is classified in G16H 40/60. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
Separate search strategies will be needed to thoroughly evaluate the prior art for each invention. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention; the combination (i.e. Group I) will require, for example, searches related to surgical planning displays, while the subcombination (i.e. Group II) will required, for example, searches related to a tracking system for determining poses of a patient’s anatomical structure and a surgical saw. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bala Sundararajan on 10/11/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2020, 6/16/2020, 6/16/2020, 1/6/2022, and 6/2/2022 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-15 of copending Application No. 16/891870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘870 recite a slightly more specific version of the claims of ‘370. That is, the cited claims of ‘870 include each of the limitations of those of ‘370, with additional details such as specifying that the surgery is a spinal surgery and the patient anatomical structures are spinal geometric structures, as well as a more specific definition of the feedback data. Because a species can anticipate a genus (i.e. a more specific claim with all the features of the more generic claim can anticipate the generic claim), the ‘870 claims are considered to anticipate the ‘370 claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a “surgical guidance system configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the surgical guidance system is described in Figs. 12-13 and paras. [0130]-[0137] & [0217]-[0218] as being implemented by computer program instructions performed by one or more computer circuits such as a processor circuit of a general purpose computer circuit or other programmable data processing circuit. Accordingly, the surgical guidance system will be interpreted as a computer processing component executing computer program instructions to achieve the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are patent eligible. When considered as a whole using the 2-step framework outlined by the 2019 PEG and MPEP 2106, each of the claims satisfy Step 1 because they are directed to a system (i.e. a machine, as outlined in the 35 USC 112(f) interpretation above). When examining these claims under Step 2A- Prong 1, independent claim 1 is not found to recite any of the judicial exceptions enumerated in the 2019 PEG under a similar analysis as Example 39, directed to a method for training a neural network for facial detection. For instance, none of the instant claims recite any mathematical relationships, formulas, or calculations. While some of the limitations of the independent claims may be based on mathematical concepts (e.g. training and use of a machine learning model for surgical plan generation), the mathematical concepts are not recited in the claims. Further, none of these claims recite a mental processes because the steps are not practically performable in the human mind. Finally, none of these claims recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, independent claim 1 is eligible because it does not recite a judicial exception, as are claims 2-14 depending therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farley et al. (US 20210307833 A1).
Claim 1
Farley teaches a surgical guidance system for computer assisted navigation during surgery (Farley abstract, Figs. 2A-3, noting a computerized surgical system), the surgical guidance system configured to: 
obtain post-operative feedback data provided by distributed networked computers regarding surgical outcomes for a plurality of patients (Farley [0082], [0104], [0134]-[0136], noting historical post-operative surgical outcome data from previous patients is obtained and stored at a central database); 
train a machine learning model based on the post-operative feedback data (Farley [0135]-[0136], [0179], noting the historical post-operative data is used to train machine learning models, e.g. neural networks); 
obtain pre-operative data from one of the distributed network computers characterizing a defined patient (Farley [0086], [0127], noting the system obtains pre-operative data for a particular patient from a variety of computerized sources); 
generate a surgical plan for the defined patient based on processing the pre-operative data through the machine learning model (Farley Fig. 4B, [0125], [0134]-[0137], [0139], noting a case plan including various surgical planning features is generated for a patient using the trained models); and 
provide the surgical plan to a display device for review by a user (Farley [0052], [0093]-[0095], noting the generated surgical plan is displayed to a user at a display device such as a screen or augmented reality head mounted device).  
Claim 2
Farley teaches the surgical guidance system of Claim 1, and further teaches wherein the machine learning model is configured to: process the pre-operative data to output the surgical plan identifying an implant device, a pose for implantation of the implant device in the defined patient, and a predicted post-operative performance metric for the defined patient following the implantation of the implant device (Farley [0061], [0117], [0137], noting the surgical plan output by the system can identify an ideal size and position of implant components; see further [0125], [0175], noting the trained system can provide predicted likelihood of success and other predicted orthopedic responses or outcomes, i.e. predicted post-operative performance metrics for the patient following the implantation of the implant device).  
Claim 3
Farley teaches the surgical guidance system of Claim 2, and further teaches wherein the machine learning model is further configured to: generate the surgical plan with identification of poses of resection planes for the implantation of the implant device in the defined patient (Farley [0117], [0137], noting the surgical plan output by the system can identify appropriate resection planes).  
Claim 4
Farley teaches the surgical guidance system of Claim 3 and further teaches the system configured to: provide data indicating the poses of the resection planes to a computer platform that generates graphical representations of the poses of the resection planes displayed though the display device within an extended reality (XR) headset as an overlay on the defined patient (Farley [0052], [0094], [0098], noting various patient data and aspects of the surgical plan (e.g. resection planes as in [0094] & [0137]) can be displayed on a display device, including as an overlay on a patient using an augmented reality head mounted device, i.e. an XR headset). 
Claim 5
Farley teaches the surgical guidance system of Claim 3 and further teaches the system configured to: provide data indicating the poses of the resection planes to at least one controller of a surgical robot to control a sequence of movements of a surgical saw attached to an arm of the surgical robot so a cutting plane of the surgical saw becomes sequentially aligned with the poses of the resection planes (Farley [0074], [0091], noting the system sends control instructions to a robotic arm (that may include a cutting device such as a saw) to automatically align the arm with the surgical plan).  

Claim 6
Farley teaches the surgical guidance system of Claim 1 and further teaches the system configured to train the machine learning model based on the post-operative feedback data comprising at least one of: joint kinematics measurements; soft tissue balance measurements; deformity correction measurements; joint line measurements; and patient reported outcome measures (Farley [0104], [0129], noting post-operative data used to train the model can include postoperative patient body motion (i.e. joint kinematics), soft-tissue balance achieved (i.e. soft tissue balance measurements), and self-reported information reported by patients (i.e. patient reported outcome measures)).  
Claim 7
Farley teaches the surgical guidance system of Claim 1 and further teaches the system configured to train the machine learning model based on at least one of: data indicating deviation between joint kinematics measurements of the defined patient during pre-operative stage compared to during post-operative stage; data indicating deviation between tissue balance measurements of the defined patient during pre-operative stage compared to during post-operative stage; data indicating deviation between deformity correction planned for the defined patient during pre-operative stage compared to deformity correction measured for the defined patient during post-operative stage; and data indicating deviation between joint line measurements of the defined patient during pre-operative stage compared to during post-operative stage (Farley [0128], [0171], noting various pre-operative measurements including joint kinematics measurements like flexion/extension gap, mechanical axis, congruence angle, etc., see also [0104], [0129], [0136], & [0174]-[0175], noting collected post-operative measurements including joint kinematics measurements like range of motion, tibia/femur kinematics, etc. The system is trained using correlations of pre-operative and post-operative data as noted in at least Fig. 4B, [0009], [0082], & [0179], showing that differences in pre- and post-operative kinematics and other patient features can be used to train the surgical plan generation system. See also [0097], noting a module analyzing pre- and post-resection ligament/gap balancing to optimize a surgical plan, indicating training of the system using deviation between tissue balance measurements).  
Claim 8
Farley teaches the surgical guidance system of Claim 1 and further teaches the system configured to train the machine learning model based on the post-operative feedback data comprising at least one of: data indicating deviation of a surgical saw cutting plane measured during surgery from a surgical saw cutting plane defined by a surgical plan;62Attorney Docket No. ROBOT.088.0002 data indicating deviation of surgical saw motion measurements during surgery from surgical saw motion defined by a surgical plan; data indicating deviation of an implant device size that is implanted into a patient during surgery from an implant device size defined by a surgical plan; and data indicating deviation of implant device pose after implantation into a patient during surgery from an implant device pose defined by a surgical plan (Farley [0101], [0125], [0141]-[0142], noting the system is trained using actual surgical activity data that captures deviations of resection equipment location (i.e. surgical saw cutting plane) from the initial plan).  
Claim 9
Farley teaches the surgical guidance system of Claim 1 and further teaches the system configured to: form subsets of the post-operative feedback data having similarities that satisfy a defined rule; within each of the subsets, identify correlations among at least some values of the post- operative feedback data; and train the machine learning model based on the correlations identified for each of the subsets (Farley [0033], [0116], [0139], noting system equations can be refined (i.e. trained) for a particular group of patients (e.g. those included in a subset of data matching a defined rule as in [0139]) and used to generate optimized surgical plans for a patient based on historical outcomes of similar patients).  
Claim 10
Farley teaches the surgical guidance system of Claim 1, and further teaches wherein the machine learning model comprises: a neural network component including an input layer having input nodes, a sequence of hidden layers each having a plurality of combining nodes, and an output layer having output nodes; and at least one processing circuit configured to provide different entries of the pre-operative data to different ones of the input nodes of the neural network model, and to generate the surgical plan based on output of output nodes of the neural network component (Farley [0135]-[0136], noting the trained machine learning model can be a recurrent neural network or other form of artificial neural network comprising a series of learned nodes and connections that provide surgical plan outputs based on the provided pre-operative patient data inputs).  
Claim 11
Farley teaches the surgical guidance system of Claim 10, and further teaches a feedback training component configured to: adapt weights and/or firing thresholds that are used by the combining nodes of the neural network component based on values of the post-operative feedback data (Farley [0136], [0179], noting the trained RNN can be continuously improved based on updated patient and outcome data becoming available, i.e. the model’s initial weights and/or firing thresholds can be adapted based on analysis of new or updated post-operative feedback data).  
Claim 12
Farley teaches the surgical guidance system of Claim 1, and further teaches wherein the machine learning model is configured to generate the surgical plan based on processing the pre-operative data comprising at least one of: joint kinematics measurement for the defined patient; soft tissue balance measurement for the defined patient; deformity correction measurement for the defined patient; and joint line measurement for the defined patient (Farley [0127]-[0128], [0171], noting the pre-operative patient data from which a surgical plan is generated can include gait or biomechanical information, flexion/extension gap, mechanical axis, congruence angle, etc., i.e. joint kinematics measurements).  
Claim 13
Farley teaches the surgical guidance system of Claim 1, and further teaches wherein the machine learning model is configured to generate the surgical plan based on processing the pre-operative data comprising at least one of: anatomical landmark locations of the defined patient; anterior reference points of the defined patient; and anatomical dimensions of the defined patient (Farley [0061], [0171], noting the surgical plan can be developed from preoperative inputs including anatomical landmarks, reference points like mechanical axes of the leg bones, and anatomical dimensions of the patient such as length of femur and patellar height as gleaned from radiographic assessment information).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farley.
Claim 14
Note: because parent claim 13 recites the anatomical landmark locations, anterior reference points, and anatomical dimensions of the defined patient as alternative optional limitations, only one of these expanded types of pre-operative inputs are required to be taught by the prior art in order to anticipate or render obvious the subject matter of claim 14 (see MPEP 2143.03: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art”). 
Farley teaches the surgical guidance system of Claim 13, and further teaches wherein: the anatomical landmark locations identify locations of hip center, (Farley [0061], noting pre-operative landmarks include center of rotation of the hip joint); the anterior reference points identify a proximal tibial mechanical axis point operative reference points include mechanical axes of the leg bones); and the anatomical dimensions identify  (Farley [0061], noting pre-operative anatomical dimensions include femoral dimensions such as length, i.e. size).
In summary, Farley teaches a non-limiting variety of pre-operatively obtained anatomical landmarks, reference points, and dimensions for use in developing a surgical plan (see [0061]). However, the reference fails to explicitly disclose each and every type of pre-operative anatomical landmark, reference point, and dimension as recited in the claim; specifically, Farley fails to explicitly disclose that a pre-operative anatomical landmark location identifies knee center and ankle center locations, that a pre-operative anterior reference point identifies a tibial plateau level, and that a pre-operative anatomical dimension identifies a tibial plateau size. However, Farley does teach that some of these types of data may be obtained intra-operatively and used to update or refine the surgical plan (Farley Fig. 8, [0050], [0157], [0172], noting intra-operatively collected inputs such as femur knee center, low point on tibia plateau (i.e. tibia plateau level), and other anatomical landmarks, reference points, and/or dimensions are utilized as inputs for surgical planning). Further, [0061] of Farley appears to contemplate additional specific types of pre-operative planning inputs similar to those explicitly listed. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to obtain more specific anatomical reference points such as proximal tibial mechanical axis point and tibial plateau level pre-operatively for use in surgical planning because Farley teaches that many types of anatomical landmarks, reference points, and dimensions can be captured pre-operatively via imaging techniques (per at least [0052], [0083], [0086], [0171]) while showing examples of anatomical reference points obtainable via imaging such as proximal tibial mechanical axis point and tibial plateau level that are useful in surgical planning (per at least [0061], [0157], [0172]). Thus, modification of Farley to explicitly specify that such inputs can be obtained pre-operatively would provide the benefit of allowing more robust pre-operative planning by utilizing more precise pre-operative patient-specific data in formulating a more accurate surgical plan, thereby improving and optimizing overall patient care (as suggested by Farley [0083] & [0124]-[0125]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGuan et al. (US 20220117755 A1) describes systems for performing and planning a knee arthroplasty procedure and predicting post-operative performance. Weir (US 20200268448 A1) describes a system for performing joint replacement surgery using an artificial neural network to predict patient outcomes and help plan a procedure. Mosnier et al. (US 20200315708 A1), Steinberg (US 20200038109 A1), Besier et al. (US 20220249168 A1), Farley et al. (US 20220084651 A1), Chaoui et al. (US 20210100620 A1), Gutierrez et al. (US 20210100618 A1), and Chaoui (WO 2021067343 A1) describe systems for developing patient-specific surgical implants and/or surgical procedures using machine learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN A HRANEK/             Examiner, Art Unit 3626